Case 2:20-cv-10994-VAR-APP ECF No. 25, PageID.651 Filed 12/04/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MICHELLE WOOD, et al.,

          Plaintiffs,
v.                                            Case No. 20-10994

                                              HON. VICTORIA A. ROBERTS
MICHIGAN DEPARTMENT OF
CORRECTIONS.,

     Defendant.
_______________________________/

    ORDER GRANTING DEFENDANT’S MOTION FOR ORDER
 REQUIRING MENTAL EXAMINATION PURSUANT TO FED. R. CIV. P.
                    35(a) (ECF No. 20)

     I.      INTRODUCTION

          This is a civil rights case. Plaintiffs allege that Defendant’s disparate

treatment, hostile work environment, and retaliation proximately caused their

injuries, including, among other things, humiliation and mental and emotional

distress. Before the Court is Defendant’s Motion for Order Requiring Mental

Examination Pursuant to Fed. R. Civ. P. 35(a). Defendant requests that the

Court order Plaintiffs to submit to independent mental examinations (“IMEs”)

because they place their mental health in controversy.




                                          1
Case 2:20-cv-10994-VAR-APP ECF No. 25, PageID.652 Filed 12/04/20 Page 2 of 5




         Plaintiffs agree to the IMEs but request “reasonable accommodation.”

They argue they are unable to undergo examination without the presence of

counsel or a representative from counsel’s office because their Post-

Traumatic Stress disorder (“PTSD”) and other injuries are special needs and

present good cause to allow the presence of third parties.

         The Court GRANTS Defendant’s Motion for Order Requiring Mental

Examination but will not allow Plaintiffs’ representatives to attend.

   II.      ANALYSIS

         A. Plaintiffs’ Mental Conditions are in Controversy and Good
            Cause Exists to Order Independent Mental Examination

         The Court may order a party to submit to mental examination. Federal

Rule of Civil Procedure 35 provides:

         When the mental or physical condition (including the blood
         group) of a party or of a person in the custody or under the legal
         control of a party, is in controversy, the court in which the action
         is pending may order the party to submit to a physical or mental
         examination by a suitably licensed or certified examiner or to
         produce for examination the person in the party's custody or legal
         control. The order may be made only on motion for good cause
         shown and upon notice to the person to be examined and to all
         parties and shall specify the time, place, manner, conditions, and
         scope of the examination and the person or persons by whom it
         is to be made.




                                          2
Case 2:20-cv-10994-VAR-APP ECF No. 25, PageID.653 Filed 12/04/20 Page 3 of 5




Fed. R. Civ. P. 35(a). The rule contains both “in controversy” and “good

cause” requirements. See Schlagenhauf v. Holder, 379 U.S. 104, 117

(1964). These requirements can be met on the pleadings alone. Id. at 118-

19. Plaintiffs admit, in their complaint, that their mental conditions are in

controversy and there is good cause to require mental examination. The

Court orders Plaintiffs to attend IMEs.

      B. Third Parties Will Not Be Allowed at the Independent Mental
         Examination

      Federal courts generally overrule requests to have attorneys or third

parties attend IMEs except on the highest showing of good cause. See

Heffelfinger v. Connolly, No. 3:06 CV 2823, 2008 WL 4417177, at *1 (N.D.

Ohio Sept. 27, 2008); Spencer v. Huron County, 2016 WL 4578102, at *3

(ED. Mich. Sept. 2, 2016); Lahar v. Oakland Cty., 2006 WL 2269340, at *8

(E.D. Mich. Aug. 8, 2006). The circumstances requiring third party presence

“must be balanced against the interests of the parties involved in the

litigation.” Stefan v. Trinity Trucking, LLC, 275 F.R.D. 248, 250 (N.D. Ohio

2011). In Heffelfinger, the court relied on several persuasive arguments to

disallow third parties in the examination room, including: (1) institutional

policies prohibiting such attendance; (2) risks to the integrity of the

examination; and (3) ethical considerations. Heffelfinger, 2008 WL 44171777


                                      3
Case 2:20-cv-10994-VAR-APP ECF No. 25, PageID.654 Filed 12/04/20 Page 4 of 5




at *1. In discussing the integrity of the examination, the Court emphasized

the need to “implement and maintain standardized procedures, avoid

distractions and possible influence on the plaintiff’s motivation and enable

appropriate rapport between the examiner and the plaintiff.” Id.

         Although the Court is sympathetic, given Plaintiffs’ alleged injuries, it

finds that the need to protect the integrity and maintain the dynamics of the

examinations outweighs the Plaintiffs’ desire for third parties to attend the

IMEs.

  III.      CONCLUSION

         The Court GRANTS Defendant’s Motion for Order Requiring Mental

Examination.

         Defendant proposes that Dr. Brandon G. Moore, MD perform the IMEs

at his office in Livonia, MI on December 16, 2020 at 2:00 p.m. and 3:15 p.m.

In the alternative, Defendant requests IMEs at a date and time agreed upon

by both parties. If Plaintiffs cannot attend on December 16, 2020, the Court

orders Plaintiffs to cooperate with Defendant in selecting another date. The

Court denies Plaintiffs’ request to have counsel, or their representatives,

present during the IMEs.




                                         4
Case 2:20-cv-10994-VAR-APP ECF No. 25, PageID.655 Filed 12/04/20 Page 5 of 5




ORDERED.

Date: December 4, 2020                   s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Court Judge




                                     5
